                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CECIL SAGAPOLU,                                  Case No. 18-cv-04630-HSG
                                   8                    Petitioner,                       JUDGMENT
                                   9             v.

                                  10     JAMES ROBERTSON,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons stated in the Order Granting Motion to Dismiss Petition for Writ of Habeas

                                  14   Corpus as Untimely; Denying Certificate of Appealability, judgment is entered in favor of

                                  15   respondent and against petitioner.

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 12/2/2019

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
